PER CURIAM.
Thomas Anthony Worthy appeals the judgment sentenced upon his conviction by a jury of first degree murder, first degree assault, and two counts of armed criminal action. He also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rules 84.16(b) and 30.25(b).